      Case 2:19-cv-08229-KM-SCM Document 1 Filed 03/08/19 Page 1 of 8 PageID: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



PABLO HUANCA,

        Plaintiff,                                Civil Action No.:

vs.

JET MOUNTAIN DEVELOPMENT,                             COLLECTIVE ACTION COMPLAINT
L.L.C. dba DUKE’S LANDSCAPE
MANAGEMENT, INC., and ERIC ROSS,                              Jury Trial Demanded
individually,

        Defendants.


              Plaintiff PABLO HUANCA (“Huanca” or “Plaintiff”) on behalf of himself and all others

       similarly situated, by and through his attorneys, upon personal knowledge as to himself and

       upon information and belief as to other matters, brings this Collective Action Complaint

       against Defendants JET MOUNTAIN DEVELOPMENT, L.L.C. dba DUKE’S LANDSCAPE

       MANAGEMENT, INC., and all other affiliated entities and/or joint employers (“Duke’s” or

       Defendant) and ERIC ROSS, individually, (collectively “Duke’s Defendants”) and alleges as

       follows:

                                          INTRODUCTION

      1. Plaintiff brings this lawsuit seeking recovery against Defendants for Defendants’ violation

         of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29 U.S.C. §201

         et. seq. and the New Jersey State Wage and Hour Law, N.J.S.A. 34:11-56a et seq.

         (“NJWHL”).

      2. Plaintiff brings this lawsuit against Defendants as a collective action on behalf of himself

         and all other persons similarly situated – who suffered damages as a result of Defendants’



                                                  1
Case 2:19-cv-08229-KM-SCM Document 1 Filed 03/08/19 Page 2 of 8 PageID: 2



   violations of the FLSA pursuant to the collective action provisions of 29 U.S.C. § 216(b).

3. Beginning in approximately April 2018, and continuing until approximately early October

   2018, Defendants engaged in a policy and practice of requiring Plaintiff and members of

   the putative collective to regularly work in excess of forty (40) hours per week, without

   providing overtime compensation for all hours worked, as required by applicable federal and

   New Jersey state law.

4. The Plaintiff has initiated this action on behalf of himself and similarly situated

   employees to recover the overtime compensation that Plaintiff and similarly situated

   employees were deprived of, w a g e s , attorneys’ fees, and costs.

                                 JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant to 28

   U.S.C. § 1331 and by 29 U.S.C. § 216(b).

6. This Court has subject matter jurisdiction over Plaintiff’s NJWHL claims pursuant to 28

   U.S.C. §§ 1332 and 1367.

7. Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2) because a

   substantial part of the events or omissions giving rise to the claims occurred in this

   district.

8. At all times material hereto, Plaintiff performed non-exempt driving and landscape

   l a b o r e r duties for the Defendants out of their principal place of business located in

   Hackettstown, Warren County, New Jersey. Defendants are therefore within the

   jurisdiction and venue of this Court.

9. At all times pertinent to this Complaint, the Defendants were and remain an enterprise

   engaged in interstate commerce or in the production of interstate goods for commerce as


                                             2
  Case 2:19-cv-08229-KM-SCM Document 1 Filed 03/08/19 Page 3 of 8 PageID: 3



       defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). More specifically, Defendants own,

       operate, and/or manage a landscape business, which purchases goods and materials from

       vendors in New Jersey as well as from other states throughout the country. Alternatively,

       Plaintiff and those similarly situated employees worked in interstate commerce, i.e., i t s

       employees handle goods or materials that have been moved or produced in interstate

       commerce. Thus, Plaintiff and those similarly situated employees fall within the

       protections of the Act.

                                                 PARTIES

Plaintiff

   10. Plaintiff Huanca is an adult individual who is a resident of Plainfield, New Jersey.

   11. Plaintiff Huanca was employed by Defendants full time as a driver and landscape laborer

       performing duties in furtherance of Defendants’ business.

Corporate Defendant

   12. Duke’s is a New Jersey corporation, formed in or about 1983, with its principal offices

       located at 50 Route 46 West, Hackettstown, NJ 07840.

   13. Upon information and belief, at all times relevant to this Complaint, the Defendants employ

       individuals to perform labor services on behalf of the Defendants.


Individual Defendant

   14. Upon information and belief, individual Defendant Eric Ross is a New Jersey state resident.

   15. Upon information and belief, at all times relevant to this Complaint, individual Defendant

       Eric Ross has been an owner, partner, officer and/or manager of the Defendant Duke’s.

   16. Upon information and belief, at all times relevant to this Complaint, individual Defendant



                                                 3
Case 2:19-cv-08229-KM-SCM Document 1 Filed 03/08/19 Page 4 of 8 PageID: 4



   Eric Ross has had power over personnel decisions at the Defendant Duke’s business.

17. Defendant Eric Ross was regularly present at Duke’s, and managed the day to day

   operations, controlled the employee pay practices and had the power to change same, as well

   as the power to hire and fire employees, set their wages, and otherwise control the terms of

   their employment.

18. Upon information and belief, at all times relevant to this Complaint, the Defendants’ annual

   gross volume of sales made or business done was not less than $500,000.00.

19. At all times relevant to this Complaint, the Defendants were and are employers engaged in

   commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

                               COLLECTIVE ALLEGATIONS

20. This action is properly maintainable as a collective action pursuant to the Fair Labor

   Standards Act, 29 U.S.C. § 216(b).

21. This action is brought on behalf of Plaintiff and a putative collective consisting of

   similarly situated employees who performed work for Defendants.

22. The Plaintiff and potential plaintiffs who elect to opt-in as part of the collective action

   are all victims of the Defendants’ common policy and/or plan to violate the FLSA and

   NJWHL by failing to pay Plaintiff and similarly situated employees’ for all hours worked in

   excess of 40 hours in any given week, and by failing to pay Plaintiff and similarly situated

   employees’ overtime wages, at the rate of one and one half times the regular rate of pay,

   for all time worked in excess of 40 hours in any given week pursuant to 29 U.S.C. § 207.

23. The Plaintiff and potential plaintiffs who elect to opt-in as part of the collective action are all

   victims of the Defendants’ common policy and/or plan to violate the FLSA and NJWHL by

   failing to pay Plaintiff and similarly situated employees’ overtime wages, at the rate of one


                                               4
Case 2:19-cv-08229-KM-SCM Document 1 Filed 03/08/19 Page 5 of 8 PageID: 5



   and one half times the regular rate of pay, for all time worked in excess of 40 hours in any

   given week pursuant to 29 U.S.C. § 207.

24. The claims of the Plaintiff are typical of the claims of the putative class. The Plaintiff and

   putative class members were all subject to Defendants’ policies and willful practices of

   failing to pay employees all earned overtime wages. The Plaintiff and putative class members

   thus have sustained similar injuries as a result of Defendants’ actions.

25. Upon information and belief, Defendants uniformly apply the same employment policies,

   practices, and procedures to all employees who work at the Defendants’ restaurant.

26. This action is properly maintainable as a collective action pursuant to § 216(b) of the Act.

                                                  FACTS

27. Based upon the information preliminarily available, and subject to discovery, beginning

   in approximately April 2018, and continuing to September 2018, Defendants employed the

   Plaintiff and members of the putative class to perform tasks in furtherance of their

   landscaping business.

28. Plaintiff was required to spend approximately thirty (30) to forty five (45) minutes, in

   addition to the time that it would have taken Plaintiff to drive himself to and from work, both

   in the morning, as well as in the afternoon, driving other employees to and from work,

   without any compensation.

29. Based upon the information preliminarily available, and subject to discovery,

   Defendants did not properly compensate Plaintiff and similarly situated drivers, for all

   overtime hours worked.

30. Defendants refused to pay Plaintiff and similarly situated employees’ overtime for the hours

   that they worked in a work week in excess of forty (40) hours.


                                              5
Case 2:19-cv-08229-KM-SCM Document 1 Filed 03/08/19 Page 6 of 8 PageID: 6



31. Plaintiff Huanca was paid $16.00 per hour.

32. Plaintiff Huanca routinely worked six (6) to (7) days per week.

33. Plaintiff Huanca rarely, if ever, worked less than forty (40) hours in a workweek.

34. Upon information and belief, employees similarly situated to Plaintiff were

   also not properly compensated for some of their hours that they worked in excess of forty (40)

   hours per week.


35. Defendants have engaged in a widespread pattern, policy, and practice of violating the FLSA

   and NJWHL, as described in this Complaint.


36. At all times material hereto, Plaintiff and all similarly situated employees were performing

   their duties for the benefit of and on behalf of Defendants.


37. At all times pertinent to this complaint, Defendants failed to comply with Title 29 U.S.C. §§

   201-209, as well as applicable provisions of the NJWHL, in that Plaintiff and those similarly

   situated employees performed services and labor for Defendants for which Defendants made

   no provision to pay Plaintiff and other similarly situated employees compensation to

   which they were lawfully entitled for all of the hours worked in excess of forty (40) within a

   work week.

                          COUNT I
           RECOVERY OF OVERTIME COMPENSATION
                  PURSUANT TO THE FLSA

38. Plaintiff re-alleges, and incorporates here by reference, all allegations contained above.


39. Plaintiff is entitled to compensation for each of his overtime hours worked, each work week.


40. All similarly situated employees of the Defendants are similarly owed their overtime

   rate for each and every overtime hour they worked and were not properly paid.


                                              6
Case 2:19-cv-08229-KM-SCM Document 1 Filed 03/08/19 Page 7 of 8 PageID: 7



41. Defendants knowingly and willfully failed to pay Plaintiff and other similarly situated

   employees at time and one half of their regular rate of pay for all of their overtime hours

   worked.


42. By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff and those

   similarly situated employees have suffered damages plus incurring costs and reasonable

   attorneys’ fees.


43. Because Defendants’ violations of the FLSA have been willful, a three-year statute of

   limitations applies, pursuant to 29 U.S.C. § 255.


44. As a result of Defendants’ willful violations of the Act, Plaintiff and those similarly situated

   employees are entitled to liquidated damages.

                                   COUNT II
                      RECOVERY OF OVERTIME COMPENSATION
                            PURSUANT TO THE NJWHL

45. Plaintiff re-alleges, and incorporates here by reference, all allegations contained in Paragraphs

   above.


46. Defendants’ aforementioned conduct is in violation of the NJWHL. In violation of New

   Jersey Statutes §§ 34:11-56a4 et seq., the Defendants willfully failed to pay the Plaintiff and

   other members of the putative class their statutorily required overtime compensation for

   the time they worked in excess of forty (40) hours a week for the Defendants.


47. As a direct and proximate cause of Defendants’ actions, Plaintiff and those similarly situated

   employees suffered damages, including but not limited to past lost earnings.

                                            JURY TRIAL
48. Plaintiff and similarly situated employees demand a jury trial.


                                               7
    Case 2:19-cv-08229-KM-SCM Document 1 Filed 03/08/19 Page 8 of 8 PageID: 8




       WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated persons, seek

the following relief:

       (1) on their first cause of action, against Defendants in an amount to be determined at trial,

plus liquidated damages as permitted under the FLSA in the amount equal to the amount of unpaid

wages, interest, attorneys’ fees and costs; and

       (2) on their second cause of action, in an amount to be determined at trial, plus attorneys’ fees

and costs.

       Dated: March 7, 2019                   Respectfully submitted,

                                               /s/ Andrew I. Glenn
                                              Andrew I. Glenn
                                              Email: Aglenn@jaffeglenn.com New
                                              Jersey Bar No.: 026491992
                                              Jodi J. Jaffe, Esquire
                                              E-mail: jjaffe@JaffeGlenn.com
                                              New Jersey Bar No.: 022351993
                                              JAFFE GLENN LAW GROUP, P.A.
                                              301 N. Harrison Street, Suite 9F, #306
                                              Princeton, New Jersey 08540
                                              Telephone: (201) 687-9977
                                              Facsimile: (201) 595-0308




                                                   8
